           Case 3:20-cv-03131-JSC Document 47 Filed 06/23/20 Page 1 of 4




     Michael P. Lehmann (SBN 77152)
 1   Christopher L. Lebsock (SBN 184546)
 2   Samantha J. Stein (SBN 302034)
     HAUSFELD LLP
 3   600 Montgomery Street, Suite 3200
     San Francisco, CA 94104
 4   Telephone: (415) 633-1908
     Facsimile: (415) 358-4980
 5
     mlehmann@hausfeld.com
 6   clebsock@hausfeld.com
     sstein@hausfeld.com
 7
     On behalf of Plaintiffs and the Proposed Class
 8

 9

10                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF CALIFORNIA
11                               SAN FRANCISCO DIVISION
12
      PACIFIC WINE DISTRIBUTORS, INC.;                Case No. 3:20-cv-03131-JSC
13    EQUALITY WINES LLC; KELLY
      KESKINEN; and RYAN SCHRUM-                      CLASS ACTION
14    HERRERA, individually and on behalf of all
      others similarly situated,                      ADMINISTRATIVE MOTION
15                                                    TO CONSIDER WHETHER CASES
                                   Plaintiffs,        SHOULD BE RELATED
16           vs.
                                         [N.D. Cal. Civil L.R. 3-12, 7-11]
17    VITOL INC.; SK ENERGY AMERICAS,
      INC.; and SK TRADING INTERNATIONAL Related Case No.:
18    CO. LTD., and DOES 1–100,              20-cv-04138-VKD

19                                 Defendants.

20

21

22

23

24

25

26

27



     MOT. TO RELATE                                                         CASE NO. 20-CV-03131
               Case 3:20-cv-03131-JSC Document 47 Filed 06/23/20 Page 2 of 4




 1   I.         INTRODUCTION

 2              Pacific Wine Distributors, Inc. (“PWDI”), Equality Wines LLC, Kelly Keskinen, and Ryan

 3   Schrum-Herrera (collectively, “Plaintiffs”)1 previously moved to relate several other later-filed

 4   actions to its first-filed case, all of which the Court has granted. See ECF Nos. 20, 33, 34, 42.2

 5   Since then, another proposed class action has been transferred to this District alleging substantially

 6   the same claims against substantially the same parties. Accordingly, pursuant to Civil Local Rule

 7   3-12, Plaintiffs now file this motion to relate the following case:

 8             Carpe Carma, LLC v. SK Energy Americas, Inc. et al, No. 5:20-cv-04138-VKD (N.D. Cal.,

 9              transferred June 23, 2020) (“Carpe Carma action”).

10   II.        LEGAL STANDARD FOR RELATING CASES

11              “Whenever a party knows or learns that an action, filed in or removed to this district is (or

12   the party believes that the action may be) related to an action which is or was pending in this

13   District as defined in Civil L.R. 3-12(a), the party must promptly file in the lowest-numbered case

14   an Administrative Motion to Consider Whether Cases Should be Related, pursuant to Civil L.R. 7-

15   11.” Civil L.R. 3-12(b).

16              Under Civil Local Rule 3-12(a), “[a]n action is related to another when: (1) The actions

17   concern substantially the same parties, property, transaction or event; and (2) It appears likely that

18

19   1
      PWDI amended its complaint pursuant to Fed. R. Civ. P. 15(a)(1)(A) on June 2, 2020, in which
     additional plaintiffs and proposed class representatives were added as well. ECF No. 31.
20
     Nothing about this Amended Complaint alters the core facts, claims, and parties relevant to the
21   determination of whether to relate cases the cases at issue here.
     2
22     Fricke-Parks Press, Inc. et al v. SK Energy Americas, Inc., et al, No. 3:20-cv-03148 (N.D. Cal.,
     filed May 7, 2020); Hudson, et al, v. Vitol, Inc., et al, No. 5:20-cv-03217 (N.D. Cal., filed May
23   11, 2020); Johnston v. Vitol Inc., et al, No. 4:20-cv-03238 (N.D. Cal., filed May 12, 2020);
     Bogard Construction, Inc. v. Vitol Inc., et al, No. 3:20-cv-03267 (N.D. Cal., filed May 13, 2020);
24
     Kravitz et al v. SK Energy Americas, Inc. et al, No. 3:20-cv-03427 (N.D. Cal., filed May 20,
25   2020); Accurate Testing & Inspection, LLC v. SK Energy Americas Inc. et al, No. 3:20-cv-03483
     (N.D. Cal., filed May 22, 2020); BB&B Business Group et al v. Vitol Inc., et al, No. 3:20-cv-
26   03535 (N.D. Cal., filed May 26, 2020); Richardson v. SK Energy Americas, Inc. et al, No. 5:20-
     cv-03678 (N.D. Cal., filed June 3, 2020); and Gennaro v. Vitol, Inc. et al, No. 4:20-cv-03705
27   (N.D. Cal., filed June 4, 2020).


                                                         1
     MOT. TO RELATE                                                                   CASE NO. 20-CV-03131
            Case 3:20-cv-03131-JSC Document 47 Filed 06/23/20 Page 3 of 4




 1   there will be an unduly burdensome duplication of labor and expense or conflicting results if the

 2   cases are conducted before different Judges.” Civil L.R. 3-12(a).

 3   III.    THE NEWLY TRANSFERRED ACTION SHOULD BE RELATED

 4           Plaintiffs respectfully submit that the Carpe Carma action should be related to the

 5   above-captioned case (the “PWDI action”). PWDI filed its proposed class action on May 6, 2020,

 6   following the action brought by California’s Attorney General: The People of the State of

 7   California v. Vitol Inc., SK Energy Americas, Inc., and SK Trading International Co. Ltd.,

 8   California Superior Court, San Francisco (filed May 4, 2020). As noted, several other cases

 9   followed, including now the claims filed by the plaintiff in the Carpe Carma action. This action

10   references the same misconduct identified by California’s Attorney General.

11           As can be readily seen by comparing the Complaint in the Carpe Carma action, it involves

12   substantially the same subject matter and parties as in the PWDI action. See accompanying Decl.

13   of Samantha J. Stein, Exs. A–B (Complaints). Both actions charge the same named Defendants,

14   Vitol Inc. (“Vitol”), SK Energy Americas, Inc. (“SK Energy”), and SK Trading International Co.

15   Ltd. (“SK Trading”), with violations of the California Cartwright Act (Cal. Bus. & Prof. Code §§

16   16720 et seq.), and California’s Unfair Competition Law, Cal. Bus. & Prof. Code §§ 17200 et seq.

17   (“UCL”), and the Sherman and Clayton Acts (15 U.S.C. §§ 1, 26). Both cases allege that Vitol,

18   SK Energy, and SK Trading acted to restrain competition in the spot market for gasoline formulated

19   for use in California and in certain gasoline blending components used in that gasoline between at

20   least February 18, 2015 and December 31, 2016. And both cases allege virtually the same facts

21   and details about how the named Defendants carried out their alleged conspiracy.

22           Accordingly, both cases call for determination of multiple questions of fact and law that

23   are the same or substantially similar, including whether Defendants Vitol, SK Energy, and SK

24   Trading engaged in anticompetitive conduct and the amount of damages owed to the proposed

25   class. Given the substantial overlap in the parties, relevant transactions and events, and questions

26   of fact and law in these actions, relating them will avoid waste of the Court’s resources and prevent

27   inconsistent results. It will also assist in the most just and efficient resolution of these actions. See


                                                        2
     MOT. TO RELATE                                                                   CASE NO. 20-CV-03131
           Case 3:20-cv-03131-JSC Document 47 Filed 06/23/20 Page 4 of 4




 1   Fed. R. Civ. P. 1.

 2   IV.    CONCLUSION

 3          For the reasons set forth above, Plaintiffs respectfully request that the Court order the Carpe

 4   Carma action be related to the lower-numbered case, the above-captioned PWDI action.

 5

 6   DATED: June 23, 2020                                  HAUSFELD LLP

 7
                                                               By: /s/ Samantha J. Stein
 8
                                                               Michael P. Lehmann (SBN 77152)
 9                                                             Christopher L. Lebsock (SBN 184546)
                                                               Samantha J. Stein (SBN 302034)
10                                                             HAUSFELD LLP
                                                               600 Montgomery St., Suite 3200
11                                                             San Francisco, CA 94111
                                                               Telephone: (415) 633-1908
12
                                                               Facsimile: (415) 358-4980
13                                                             mlehmann@hausfeld.com
                                                               clebsock@hausfeld.com
14                                                             sstein@hausfeld.com
15                                                             Attorneys for Plaintiffs and the Proposed
                                                               Class
16

17

18

19

20

21

22

23

24

25

26

27


                                                      3
     MOT. TO RELATE                                                                CASE NO. 20-CV-03131
